DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-8, 18-20 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the surface" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which surface is being referred to in the claim. For examination purposes, the Examiner interprets this surface as ‘the second surface’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150084803 A1 (hereinafter “Purden”).
Claim 21: Purden teaches an antenna device (e.g., see FIGS. 1-6) mounted inside a vehicle bumper (e.g., see 12 in FIG. 2, Para. 12), the antenna device comprising: a dielectric substrate (e.g., see 14 in FIG. 1-2) including a first surface and a second surface (e.g., any surfaces of 14A, 14B, or two surfaces of one singular dielectric substrate 14, see Para. 19); an antenna part (e.g., see 18 and 32, or one singular antenna part, ‘common element’, see Para. 15) arranged on the second surface of the dielectric substrate (i.e., a surface of the antenna part on the dielectric substrate) and including an antenna pattern configured to function as an array antenna (any pattern of the antenna part); and a reflecting part (e.g., see 34 in FIGS. 1-6) arranged around the antenna part (as shown) and including a plurality of conductor patches each having a dimension smaller than an operating wavelength (e.g., see Para. 20-22 where each element is sized less than one wavelength at 77 GHz) and configured to function as a reflecting plate at a predetermined operating frequency, wherein the plurality of conductor patches form a plurality of blocks aligned along a predetermined block arrangement direction (e.g., see FIG. 4, 6), and the plurality of blocks are configured such that phases of reflected waves at the operating frequency are different having different reflection characteristics at the operating frequency for each of the blocks and phase differences of reflected waves between adjacent blocks are non-uniformly different for each of the adjacent blocks (e.g., see FIG. 4 where the non-uniformly different adjacent blocks give rise to different phase differences and thus different reflection characteristics at the operating frequency; as substantiated by Purden, e.g., see FIG. 7 of Purden relevant to FIGS. 4 and 5 showing non-uniformly different phase differences for differing patch sizes and FIG. 38-61 showing the same, additionally see MPEP §§ 2112.01, 2114) by comprising at least one of the following: 1) dimensions that are different for each block of the plurality of blocks; 2) gaps between the plurality of conductor patches across from and adjacent to adjacent blocks that are different for each adjacent block of the plurality of blocks (e.g., see FIG. 4 whereas the different dimensions of the plurality of conductors in each block causes different gaps between adjacent blocks); and 3) a spiral pattern, and decreasing a pattern width of the spiral pattern for each block from a center of the dielectric substrate.

Allowable Subject Matter
Claim 9-10 and 14-16 allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845